 G. C. MURPHY CO.175G. C. MurphyCompany andLinda L.Holtzapple.Case 5-CA-6586September 5, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn June 25, 1974, Administrative Law Judge HenryL. Jalette issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent,G. C. MurphyCompany, itsofficers, agents,successors,and assigns,shall take theaction set forth in the said recommended Order ex-cept that the attached notice is substituted for theAdministrative Law Judge's notice.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentAfter a trial in which both sides had the opportunityto present their evidence, the National Labor Rela-tions Board has found that we violated the law andhas ordered us to post this notice.WE WILL NOT threaten you with loss of vacationbenefits if you select a union to represent you.WE WILL NOT question you about union litera-ture in your possession and your reasons forkeeping it.WE WILL NOT suggest or ask that you turn overto us union literature in your possession.WE WILL NOTdischarge employees because theyjoin,assist,or give support to Retail Store Em-ployees Union,Local 692,Retail Clerks Interna-tional Association,AFL-CIO,or any other labororganization.Since the Board found that we violated the lawwhen we firedLindaHoltzapple,WE WILL offer toreinstate her and WEWILL pay herfor any loss ofpay she may have suffered because we fired her.You are free to become and remain members ofRetail Store EmployeesUnion, Local 692,RetailClerksInternational Association,AFL-CIO, or anyother labor organization,or to refrain from any or allsuch activities.G. C. MURPHY COMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Building, Room 1019, CharlesCenter,Baltimore,Maryland 21201, Telephone 301-963-2822.DECISIONSTATEMENT OF THE CASEHENRY L. JALETTE, Administrative Law Judge: This caseinvolves allegations that the above-named Respondent en-gaged in certain acts of interference with, restraint, andcoercion of employees in violation of Section 8(a)(1) of theAct and that it violated Section 8(a)(1) and (3) of the Actby discharging Linda Holtzapple, the Charging Party here-in, because of her activities on behalf of, and assistance to,Retail Store Employees Union, Local 692, Retail ClerksInternationalAssociation,AFL-CIO (herein called theUnion). The charge was filed on March 11, 1974,1 andamended on April 10. On April 18 a complaint issued. Hear-ing was held on May 14 in Baltimore, Maryland.On the basis of the entire record herein, including myobservation of the witnesses, and after consideration of thebriefs filed by General Counsel and Respondent, I herebymake the following:1Unless otherwise indicated all dates arein 1974. 176DECISIONSOF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1. INTRODUCTIONRespondent is engaged in the operation of a retail storein various States of the UnitedStates,includinga store at1200 West Baltimore Street,Baltimore,Maryland, the onlystore involved in this proceeding? The store employs about45 employees who are not represented by any labor organi-zation.The first instance of any union activity in the storeoccurred on or about March 4 when Robert Donnelly, aunion representative, entered the store and handed outunion literature to employees.3 The extent of his activity isnot shown in the record, but at least two employees receivedliterature,which consisted of an authorization card and apamphlet identifying the Union. The two employees werePatriciaMoses and Linda Holtzapple.On March 6, Donnelly and another union representativeentered the store again and passed out literature to employ-ees.The allegations of the complaint stem from Respondent'sresponse to these two incidents, plus Respondent's dis-charge of Linda Holtzapple on March 11.If.THE ALLEGED UNFAIR LABOR PRACTICESA. The Alleged Interference,Restraint,and CoercionAccording to Holtzapple, when Donnelly was speaking toher and Moses on March 4, they were observed by AssistantStore Managers Larry Naill and Mildred Dash, supervisorswithin the meaning of Section 2(11) of the Act. After Don-nelly left, Naill came over and asked Holtzapple who theman was. Holtzapple replied that he was a union representa-tive.Holtzapple is corroborated by Moses. Naill did notexpressly deny asking Holtzapple who the man was whohad been talking to her, but stated only that he could notrecall. I credit Holtzapple and Moses. However, as I under-stand the allegations of the complaint and GeneralCounsel's brief, General Counsel does not contend thatNaill's inquiry on this occasion was unlawful. Inasmuch asHoltaapple was on duty at the time Donnelly was talking toher, Naill was justified in asking her who she was talking to.'A. few minutes after Naill's inquiry, Supervisor Dashcame over to Moses and, according to Moses, asked her ifthe man had given her any papers. Moses said yes and Dashasked to see them. Moses told her she had given them toHoltaapple and Dash went over to Holtzapple and askedher if she could have the papers. According to Holtzapple,the literature was in her pocket, she took it out, showed itto Dash, and said she wanted to keep them to read. Dashthen asked her why she wanted a union and Holtzapplereplied she had not said she wanted a union, only that she2 Jurisdiction is notin issue.The complaint alleges, the answer admits, andI find that Respondent meets the Board's jurisdictional standard for theassertion of jurisdiction over retail stores.3According to General Counsel'switnesses, this occurred on March I. buttheir testimony as to the date was obtained through leading questions. Super-visor Mildred Dash gave more convincing testimony concerning the date ofthis incidentand I credit her.4J.C. Penney Co., Inc.,209 NLRB 50 (1974).wanted to look into it. Dash said they didn't need a unionand suggested that Holtzapple take the papers to StoreManager Howard Porter. Holtzapple said no, she wanted toread them.Dash's version of this incident is slightly different fromMoses' and Holtzapple's. According to Dash, she askedMoses who the man was and Moses told her and added thathe had given them papers to sign. Moses told her thatHoltzapple had the papers and Dash went to Holtzapple toask about the papers. The papers were on a clipboard andHoltzapple handed them to her. Dash told her they shouldgo to Porter and she told Holtzapple they didn't need aunion. I credit Dash's version. She was more precise in hertestimony than either Moses or Holtzappleand I see noreason for her to falsify the details of the incident.The complaint alleges that in questioning employeesabout whether they received union literature Dash engagedin conduct violative of Section 8(a)(1) of the Act. I do notagree.When Dash approached Moses and learned ofDonnelly's identity and that he had handed employees liter-ature I believe she was justified in investigating into thematter further and in asking to examine the literature thathad been distributed to them on company time.The complaint also alleges that Dash engagedin 8(a)(1)conduct by questioning employees about their union activi-ties,an allegation based on Dash's conduct in this incident.Ihave not credited Holtzapple's version of the incident andtherefore do not find a direct query about Holtzapple'sunion activities or sentiments. However, when Dash sug-gested the literature be turned over to Porter, she engagedin a form of interrogation because she forced Holtzapple toreveal her interest in the literature. When her suggestion wascoupled with the statement the Company did not need aunion, the suggestion acquired a coercive tenor.Itmay be argued that Dash could request that Holtzappleturn the literature over to Porter, because it had been dis-tributed to her in violation of Respondent's no-distributionrule.5N.L.R.B. v. Elias Brothers, Big Boy, Inc.,325 F.2d 360(C.A. 6, 1963), cited by General Counsel, indicates other-wise. It was not Holtzapple who violated Respondent's no-distribution rule, it was the Union, and Dash hadno legiti-mate purpose in suggesting she turn the literature over to thestore manager. Rather, it is clear her purpose was to inter-fere with the rights of the employees to be informed of theirright to form, join, or assist a labor organization. According-ly, I find that Respondent violated Section 8(a)(1) of the Actby Dash's suggestion that Holtzapple turn the literatureover to the store manager.The complaint alleges that Dash confiscated union litera-ture and authorization cards. The only incident involvingDash and union literature is that described above and it isundisputed Dash did not confiscate the union literature. Inhis brief, General Counsel describes Dash's conduct as anattempted confiscation. I would not so characterize Dash'sconduct, but even were I to do so, I do not know what itAmong Respondent's rules for all store employees is the following:10.SOLICITATION -Solicitation of employees and/or distribution ofany writtenor printedmatter is not permitted on store premises exceptby employees during non-working time in areas not open to the public.(The exception does not permit the distribution of written or printedmatter inanyworking area,whether public or non-public.) G. C. MURPHY CO.177would add to the finding made above.Later the same day, Store Manager Porter approachedHoltzapple.According to Holtzapple,he asked her wherethe papers were which the Union man had given her. Sherepliedtheywere in her pocket.He told her she did not haveto send them in and she replied she knew that.He asked herwhat she planned to do with them and she told him a fewemployees had asked her for them and she herself wantedto read them.Porter then told her of the benefits providedby Respondent and that the employees did not need aunion.He told her"if I were you,Iwould think twice beforeI sent those papers in because the teachers have a union andthey are still out on strike."He asked her what she didn'tlike about Murphy's and she told him she did not even knowher hourly rate of pay because she had not been told. Heofferedto goto the office with her right away to find out,but Holtzapple declined on the ground she had not knownfor some time so there was no need to know then.As withthe conversation between Dash and Holtzapple describedearlier,there is a difference between Porter's andHoltzapple's versions of what was said in their conversation.According to Porter,he asked Holtzapple where the unionliterature was which had been given to her,and when shesaid in her pocket he proceeded to express his views aboutthe Union and that the Company did not need one. Porterwas unable to give any reason for asking about the unionliterature.I do not credit him. In this instance,he, and notHoltzapple,gave a very sketchy version of his conversationwith her.Holtzapple's version makes more sense and I cred-it it.The complaint alleges that Porter engaged in unlawfulinterrogation,and I find merit to the allegation. Porter hadno legitimate purpose in speaking to Holtzapple about theunion literature and asking her what she planned to do withit.He had beentold byDash about the union literature andthere was no need for him to add his interrogation to Dash's.It is abundantly clear that his purpose in interrogatingHoltzapple was to induce her not to support the Union.Under the circumstances,this interrogation,added toDash's earlier interrogation,coupled with expressions ofanimus against the Union,would tend to coerce employeesfrom exercising their Section 7 rights and was violative ofSection 8(a)(1) of the Act.On or about March 5, Naill and employee Charles Burnswere having lunch at the snackbar and the conversationturned to the Union(how it did no one could recall).Naillasked Burns if he had had a chance to talk to the unionrepresentative and Bums said no. Naill replied that wasgood,because it could not help Burns in any way,and thatBurns would lose his benefits,specifically,his vacation ben-efit.Holtzapple,who was working a few feet away, hadoverheard the first part of the conversation and she joinedthe conversation.According to her, Naill said he did notknow much about the Union but from what Porter had saiditwould not benefit the employees,that they would lose thevacation Respondent gave to its employees if the Unioncame in. Naill admitted having such a conversation as thatbut denied making any threat of loss of vacation benefits.Naill testified in what appeared to me to be a very uncertainmanner.Ido not credit him. His remark,which attributedloss of benefits with the selection of the Union as bargainingrepresentative,constituted a coercive threat violative of Sec-tion 8(a)(1) of the Act.On March 6,Donnelly and Union representative TinaAbel entered the store again and,going separate ways, dis-tributed union literature in the store.They were observed byNaillwho, according to Holtzapple,went over toHoltzapple's counter and, pointing to Donnelly, asked herif that was the man who had given her the union literature.She replied falsely that she didn'tknow. Naill followedDonnelly to the basement of the store and Holtzapple ob-served him returning escorting Donnelly from the store. AsDonnelly left, he called out to Holtzapple"Hello, If youhave any questions,callme."Afterwards,Naill came over to Holtzapple and asked herif she had any union literature this time and she said no. Ashort while later, Holtzapple observed Naill and Porter talk-ing together.After they had finished talking, Holtzappleasked Naill what Porter had said and Naill replied thatPorter was really mad.According to employee Burns, who had also observedDonnelly's entry into the store,as Donnelly passed by thecashier's counter he laid literature on it. Naill picked up theliterature, tore it,and followed Donnelly to the basement.A few minutes after Donnelly had left the store, Burnswent over to the loading platform to do some work and hesaw Donnelly there with Miss Abel.He was asked if hewould pass out literature.Burns agreed and was given litera-ture which he inserted in the top of his sock.Shortly thereaf-ter, back on the salesfloor,Burns told Holtzapple he had theliterature and raised his pants leg to show her where he hadit.Nail] was standing nearby and came over and askedBurns if he had any union literature.Burns told him no andHoltzapple told him yes,so Bums again raised his pants legto show Naill where he had the literature.The record doesnot indicate that Naill said anything else.Donnelly testified that as he walked through the store onMarch 6,he handed out union literature to employees. Ac-cording to Donnelly, Store Manager Porter confiscated theliterature.He based his assertion on his observing Portertake the literature from the hands of one employee as Don-nelly was being escorted out of the store,and his observingthat Porter had several pieces of literature in his hand.The foregoing incidents pose several questions. First,there is Naill's asking Holtzapple if that was the man whohad given her the union literature.Whether or not this queryconstituted unlawful interrogation is debatable;however, Ineed not decide the matter because I do not understand thecomplaint to allege this questioning as unlawful and Gener-al Counsel makes no such contention in his brief.I note thatNaill was not examined about the incident.The complaint does allege,however,that Naill engagedin impermissible conduct on March 6,in questioning em-ployees about whether they received union literature. Gen-eral Counsel does not advert to this allegation in his brief,but it is evidently predicated on Naill's asking Holtzapple,after Donnelly had left the store,if she had received anyliterature,and on his asking Burns if he had any unionliterature.Naill denied questioning employees,but he wasasked a very general question and not specifically askedabout questioning Holtzapple and Burns.Ido not credithim.The question remains, howver, whether his questioning 1781DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Bums and Holtzapple was unlawful. As General Counseldid not discuss this questioning in his brief, I am not certainon what basis he contends it was unlawful. I assume that hepredicates his complaint allegation on the absence of thesafeguards enumerated inStruksnes Construction Co., Inc.,165 NLRB 1062, andBlue Flash Express, Inc.,109 NLRB591. If so, I would not agree that those cases are applicable.The incidents here under consideration are not the type ofintrusive interrogation typified by the cited cases. Rather,we have questioning of employees about the possession ofunion literature distributed to them by union representa-tives in violation of a valid rule of Respondent prohibitingdistribution of any literature in its selling area.In the case of Burns, Naill's inquiry came after Burns toldHoltzapple he had union literature and showed her wherehe was keeping it. Burns and Holtzapple were on the sellingfloor on worktime. From Bums' description of the incident,itappears that he was observed by Naill and Naill wasjustified into checking into Burns' behavior to assure he wasnot violating the no distribution rule. While the record doesnot show that Naill explained the purpose of his inquiry,neither does it show that Nail] made any remark that couldbe construed as coercive, nor did he try to confiscate theliterature. Under the circumstances, I do not believe that itmay fairly be said that his inquiry had a tendency to coerceemployees in the exercise of Section 7 rights.In the case of Holtzapple, she had received union litera-ture during worktime in the selling area 2 days earlier fromthe same union representative. Naill may very well havebelieved that she was involved with Donnelly in the March6 incident. In any event, he made no coercive remarks.Accordingly, if General Counsel is contending that thesetwo instances of interrogation are unlawful, I do not agree.As described earlier, when Donnelly left literature on thecashier's counter, Naill went over, took it, and tore it up.Naill could not remember doing this, but I credit Burns.However, there is no showing that Naill took that piece ofliterature, or any other piece, from any employee. Likewise,in the case of Porter, there is no evidence that he took anyliterature from any employee. Admittedly, he gatheredsome of the literature distributed by the Union representa-tive and some of that he received from employees. Accord-ing to Porter, the employees tendered the literature to himwithout a request. There is no evidence to the contrary.Donnelly testified he saw Porter take literature from anemployee, but he was in no position to know whether Portertook it against her will, requested it, or whether she turneditover to Porter on her own initiative.In my judgment, the evidence is insufficient to support afinding of unlawful confiscation of union literature. Gener-al Counsel appears to contend that once the union represen-tatives had distributed the literature, Respondent could notlawfully appropriate it. I do not agree. As the court statedinN.L.R.B. v. Elias Brothers Big Boy, Inc., supra,with re-gard to literature distributed in a restaurant during businesshours, "management was justified . . . in removing the leaf-lets from tables, counters, and work places and destroyingthem." That is all Respondent is shown to have done here.Respondent did not as in the Dash-Holtzapple incident 2days earlier, suggest that employees relinquish the literature,nor requestthat theydo so.Accordingly,I shall recommendevidence Respondent knew this.dismissal of the allegations of the complaint respecting con-fiscation of Union literature.B. The Discharge of Linda HoltzappleLinda Holtzapple was hired by Respondent as a salesgirlon October 5, 1973. On March 11, she was discharged.General Counsel contends the discharge was motivated byHoltzapple's union activities and sympathies. Respondentcontends she was discharged for incompetency.An essential element of a discriminatory discharge iscompany knowledge of the alleged discriminatee's unionactivities or sympathies. There is no dispute about that ele-ment in this case. Holtzapple was the first employee toreceive union literature, she was solicited to turn it over tothe store manager and interrogated by him. She revealed herinterest in the Union by refusing to relinquish the unionliterature and, perforce, in the Union. I find companyknowledge .6Another element of a discriminatory discharge is unionanimus. I find such animus present here in the conduct ofDash, Porter, and Naill described above.As Respondent correctly points out, however, union ac-tivity does not insulate an employee from discharge. Anemployee may be discharged for a good reason, a poorreason, or no reason at all, so long as the discharge is notbased on the employee's union activities, and the burden ofproving an improper motive for the discharge is on theGeneral Counsel. But these are by now truisms of laborrelations law which are of little value in deciding why aparticular employer discharged a particular employee, asmust be decided here. The decision, in the final analysis,depends on the total circumstances of the case, and whilethe employer may discharge for a good, bad, or no reason,a relevant circumstance to be considered in assessing hismotive is his asserted reasons for discharge. If an employer,for example, states he fired an employee for unsatisfactorywork performance, it is important to decide whether or notthe employee did in fact perform his work unsatisfactorily,because if he didn't, then the employer's asserted reason isfalse and one may infer the false reason conceals the truereason; namely, union activity.In this case, according to Holtzapple, when she was calledto Porter's office and discharged on March 11, she was tolditwas because she had left the job in November, she talkedtoo much, and she didn't do her work. Holtzapple com-plained that she had received no warning. She did not indi-cate that Porter replied to this, only that he told her goodbyand that he would give her a good reference if she neededone.Porter did not testify about the discharge interview, buthe did admit offering Holtzapple a good reference. In givinghis reasons for discharging Holtzapple, Porter confirmedthat one reason was her leaving her job without notice, andanother was her neglecting her duties (what Holtzapple de-scribed as not doing her job). He gave as the third reasonher fighting with customers.bWhile she also solicited employees on behalf of the Union,there is no G. C. MURPHY CO.1791.Holtzapple's leaving her jobOn November 17, Holtzapple left her job in mid-daywithout notice other than to a secretary. A few days later,she called the personnel director, Ruby Lawhorne, and toldher her reason for quitting (a personality conflict with an-other employee). She was asked to come in to talk the matterover. She did and returned to work.It is difficult to understand how this incident, 6 monthsbefore the discharge, which had been forgiven by rehiringher, could form the basis of the decision to dischargeHoltzapple, I conclude this was nota real reasonfor dis-charge, but a pretextual reason to cloak an unlawful mo-tive.2.Fighting with customersAccording to Holtzapple, around Christmastime, as shewas unloading a cart of merchandise two girls passed herand one deliberately pushed her into the cart. Holtzappleobjected and an argumentensued.Supervisor Dash cameover and Holtzapple told her what had happened. The girlsdisputed this. Porter joined the conversation and concludedby ordering the girls out of the store. They were escorted outof the store by a security guard. Porter said nothing toHoltzapple and at 5 p.m., as she wasleaving work, Holtzap-ple apologized about the incident. Porter said, "Well, okay,the next time anything happens like that either call me orcall the guard and we will take care of it."Porter gave only a brief description of this incident anddid not contradict Holtzapple's testimony.? I credit her.From Holtzapple's description of the incident, she was notat fault and Porter must not have thought so because he didnot reprimand her.There was another incident at the checkout counter inwhich Porter said Holtzapple had a heated debate with acustomer and he had to apologize to the customer and talkto Holtzapple about it. According to Holtzapple, the inci-dent in question involved another employee and the same2 girls involved in the earlier incident, and she only hap-pened to be at the checkout counter. According to Holtzap-ple, the customers were put out of the storeagain. I creditHoltzapple over Porter whose testimony about the incidentwas brief and without any specifics.On March 2, according to Holtzapple, she went to thecandy counter to help anothersalesgirl.A customer com-plained about having waited a half hour to be served andHoltzapple, who was waiting onsomeone else, told her she'dhave to wait her turn. The customer hollered and cursed atHoltzapple and told her she was going to pull her frombehind the counter. Holtzapple called Naill and although hecame over he did nothing. So, Holtzapple left and went tothe restroom. There, she told Dash about the incident andDash consoled her.Neither Porter nor Dash testified about this incident, butNaill did. According to his testimony, which was verysketchy, he went to the candy counter because he heard theargument. When he got there, Holtzapple told him the cus-tomer wouldn't wait in line and she was getting mad. Naill7Holtzapple's testimony was given as rebuttal testimony, and Porter wasnot recalled to refute it.apologized to the customer who told him Holtzapple hadbeen smart with her. He told Holtzapple to calm down andnot to say any more to the customer and Holtzapple left forthe restroom. Naill reported the incident to Porter, but hedid not tell Porter that Holtzapple was at fault.If one accepts Holtzapple's version of what happened onthis occasion, she did nothing to be criticized about. Thus,she did not argue with the customer and called Naill. Inas-much as Naill did not reprimand her, nor assign fault to herin reporting the incident to Porter, I conclude her versionwas essentially accurate and she engaged in no conductwhich would form the basis of a discharge for cause.3.Neglecting her dutiesThe principal complaint about Holtzapple was the condi-tion of the counters assigned her. Her neglect in this particu-larwas her failure to make her requisitions,tomaintaininventory, and to fill up her counter. Porter testified heobserved these failings personally and was told of them bySupervisors Dash and Lawhorne. According to Porter, atleast sincethe first of the year, Dash and Lawhorne wouldcomplain every week about Holtzapple's shortcomings. Inthe week preceding her discharge, both complained to himthat Holtzapple was wasting her time talking to fellow em-ployees and neglecting her duties. Porter testified that 2weeks before her discharge he spent 3 days personally put-ting her counter into shape. (He testified he was systematiz-ing the counter and thereis a suggestionin the record thathe did the work not because of Holtzapple's failure to do herjob but because he was changing the systemso that salespersonnel would know when to reorder.) He did not speakto Holtzapple about her shortcomings.Personnel Director Lawhorne testified about frequentcomplaints from Dash about the condition in which Holtz-apple kept her counter, and she reported this to Porter"quite often." However, she did not talk to Holtzappleabout these complaints. On Friday, March 1, Dash com-plained to her and Lawhorne told her she would speak toPorter on Saturday,becausePorter was not at work thatday. On Saturday, Lawhorne said she reported the matterto Porter and he observed the condition of the counter forhimself that day.Dash testified critically about Holtzapple's work perfor-mance and that she told Lawhorne about it and also spoketo Porter. However, her complaints were somewhat infor-mal since they were made only when Porter passed throughher department. Dash did not reprimand Holtzapple abouther shortcomings.Holtzapple, in effect, denies that she wasan unsatisfac-tory employee.From my review of the record, I am persuaded thatHoltzapple was less than a perfect employee, but I am notpersuaded that the deficiencies in her work performanceformed the basis for her discharge. The reason I havereached this conclusion is the undisputed fact that with alltheir testimony about Holtzapple's shortcomings, all ofRespondent's supervisors admitted that they had notwarned Holtzapple that her work was unsatisfactory. Theabsence of any warnings suggests strongly that whatevershortcomings there were in Holtzapple's work performance 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent did not regard her as an unsatisfactory employ-ee.Of particular significance in this connection is the factthat, according to Holtzapple, Respondent had a policy ofissuing three written warnings signed by the employee andan employer representative before discharge. Porter testi-fied the policy was to give two or three warnings, but hisvery vagueness supports Holtzapple's testimony. After all,as store manager, Porter must have known whether compa-ny policy was two or three written warnings.As a matter of fact, three written warnings appear onHoltzapple's personnel record. However, none of these wassigned by Holtzapple except one dated the very date of thedischarge. One entry, "fighting with customers," and signedby Porter, was not dated. There is a strong suspicion thatthis item was entered on the record to support the decisionto discharge Holtzapple and to appear to have conformedto company policy of three written warnings. I need notmake a finding to that effect. Sufficient to find that Holtzap-pie did not receive three written warnings.Another indication that Holtzapple's work was not unsat-isfactory is the fact that on Saturday, March 9, Porter sub-mitted to Respondent's home office a request for a10-cent-per-hour increase in Holtzapple's rate of pay. Ac-cording to Porter, this increase was only to equalize her rateof pay with that of similar employees and was not an indica-tion of satisfactory work. However, the requisition formshows that a checkmark had been placed in the box desig-nating the increase as a merit increase and an attempt wasmade to erase the checkmark. This argues strongly that theincrease was a merit increase. Whether merit or equalizationis, in my judgment, a distinction without a difference. Un-satisfactory employees are not given raises of any kind.Porter sought to justify his recommendation with an expla-nation that he made it in the early part of the week begin-ning March 4, before the complaints about Holtzapple thatweek. Be that as it may, he signed the requisition on Satur-day, after Holtzapple had allegedly been unusually unsatis-factory.One might argue that if Porter were motivated by unionconsiderations when he discharged Holtzapple on March11, he would not have recommended her for a raise onMarch 9. Clearly, there was no union activity betweenMarch 9 and I l to cause him to change his mind and todischarge her. According to Porter, he had requested a payraise for Holtzapple to encourage her to do better work, notbecause her work was satisfactory, and, over the weekend,he changed his mind.I cannot say that I fully understand Porter's handling ofthe situation, but it frequently happens when one is delvinginto another's motives, a state of mind, one cannot accountfor all the circumstances in the record. The trier of the factmust decide on the record as a whole and on this record asa whole, I can reach no other conclusion than thatHoltzapple's discharge was motivated by her demonstratedunion sympathies. This conclusion is based, in summary, onthe fact that the discharge occurred I week after the startof the organizational campaign, that Respondent opposedunionization and engaged in 8(a)(1) conduct, that Holtzap-pie was the employee most prominently displaying a favor-able attitude for union representation, that she wasdischarged without warning, that Respondent did not fol-low its own policies respecting employee warnings, and thatthe reasons given for her discharge were clearly pretextuous.For all these reasons, I find that Holtzapple was dischargedbecause of her union activities in violation of Section 8(a)(1)and (3) of the Act.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section II, above,occurring in connection with its operations described insection I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.IV. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (3) of theAct, I shall recommend that it be ordered to cease and desisttherefrom and to take certain affirmative action designed toeffectuate the policies of the Act.As I have found that Respondent discharged LindaHoltzapple, because of her union activities or sympathies, Ishall recommend that it be ordered to offer her immediateand full reinstatement to her former job or, if such job nolonger exists, to a substantially equivalent position, withoutprejudice to her seniority or other rights and privileges, andto make her whole for any loss of earnings she may havesuffered by reason of her unlawful discharge by paymentto her of a sum of money equal to that which she normallywould have earned as wages, from the date of her dis-charge to the date of the offer of reinstatement, less netearnings, to which shall be added interest at the rate of 6percent per annum in accordance with the formula setforth inF.W. Woolworth Company,90 NLRB 289, andIsisPlumbing & Heating Co.,138 NLRB 716.The unfair labor practices committed by Respondentstrike at the very heart of employees' rights safeguarded bythe Act. I shall therefore recommend that Respondent beplaced under a broad order to cease and desist from in anymanner infringing upon the rights of employees guaranteedin Section 7 of the Act.N.L.R.B. v. Entwistle ManufacturingCo., 120 F.2d 532, 536 (C.A. 4, 1941).CONCLUSIONS OF LAW1.G. C. Murphy Company is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2.Retail Store Employees Union, Local 692, RetailClerks, International Association, AFL-CIO, is a labor or-ganization within the meaning of Section 2(5) of the Act.3.By interrogating employees about their possession ofunion literature and their reasons for keeping such litera-ture, suggesting that employees turn over union literature toRespondent, and threatening employees with loss of vaca-tion benefits if they select a union to represent them, Re-spondent has engaged in and is engaging in unfair laborpractices within the meaning of Sections 8(a)(1) and 2(6)and (7) of the Act. G. C. MURPHY CO.1814.By discharging Linda Holtzapple because of her unionactivities or sympathies,Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSections 8(a)(1) and(3) and 2(6) and(7) of the Act.Upon the basis of the foregoing findings of fact,conclu-sions of law,and upon the entire record in this case,I herebyissue the following recommended:ORDERSRespondent,G. C. Murphy Company, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in, or activities on behalfof, Retail Store Employees Union, Local 692, Retail ClerksInternational Association, AFL-CIO, or in any other labororganization of its employees, by discharging or otherwisediscriminating in regard to hire or tenure of employment orany terms or conditions of employment of its employees.(b)Threatening employees with loss of vacation benefitsif they select the Union as their bargaining representative.(c) Interrogating employees about their possession ofunion literature and their reasons for keeping such litera-ture,in a manner constituting interference,restraint, orcoercion in violation of Section 8(a)(1) of the Act.(d) Suggesting to employees that they turn union litera-ture over to Respondent.(e) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing,and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protec-tion as guaranteed by Section 7 of the Act, or to refrain from8 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall,as provided in Sec.102.48of the Rules and Regulations,be adopted by the Board and become itsfindings,conclusions,and order,and all objections thereto shall be deemedwaived for all purposes.any or all such activities.2.Take the following affirmative action designed to ef-fectuate the policies of the Act.(a)Offer Linda Holtzapple immediate and full reinstate-ment to her formerjob or,if it no longer exists,to a substan-tially equivalent position, without prejudice to her seniorityor other rights and privileges, and make her whole for anyloss of pay she may have suffered by reason of the discrimi-nation against her by payment to her of a sum of moneyequal to the amount she normally would have earned aswages from the date of her discharge to the date of herreinstatement in the manner set forth in the section entitled"The Remedy."(b) Preserve and, upon request, make available to theBoard and its agents for examination and copying,all pay-roll records, social security records, timecards, personnelrecords and reports, and all other records relevantand nec-essary to a determination of the amount of backpay dueunder the terms of this recommended Order.(c)Post at its premises in Baltimore, Maryland, copies ofthe attached notice marked "Appendix." 9 Copies of saidnotice, on forms provided by the Regional Director forRegion 5, after being duly signed by Respondent, shall beposted by it immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicu-ous places,including all places where notices to employeesare customarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered, de-faced, or covered by any other material.(d)Notify the said Regional Director, in writing, within20 days from the date of this Decision, what steps Respon-dent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the allegations of the com-plaint found not to have been sustained by a preponderanceof the evidence be dismissed.9In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read"PostedPursuant to a Judgmentofthe United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."